Citation Nr: 0520692	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA death 
pension benefits in the amount of $22,453.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N.G., her daughter



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in August 1996, and the appellant is 
his widow.  The appellant began receiving pension benefits in 
September 1996.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In December 2001, the RO determined 
that there had been a debt created in the amount of 
$22,453.00, due to overpayment of VA death pension benefits.  
In a March 2002 decision by the RO's Committee on Waivers and 
Compromises, entitlement to a waiver of the $22,453.00, debt 
was denied.

In a November 2003 decision, the Board found that waiver of 
recovery of the overpayment was not precluded by fraud, 
misrepresentation, or bad faith on the part of the appellant.  
Having made that determination, the Board remanded the case 
for the RO to apply the standard of equity and good 
conscience to the appellant's request for entitlement to 
waiver of recovery of the overpayment.  

In a December 2004 rating action, the RO determined that 
recovery of the overpayment in the amount of $22,453.00 would 
not be against equity and good conscience and, therefore, was 
not waived.



FINDINGS OF FACT

1.  The amount of overpaid death pension benefits is 
$22,453.00.

2.  The appellant was at fault in the creation of the 
overpayment of death pension benefits because despite the 
notice provided to her, she did not promptly report the 
receipt of money paid through a federal housing program 
toward rent on a house she owned, interest paid on bank 
accounts, and income received by her mother, with whom she 
lived, to the VA.

3.  The VA was not at fault in the creation of the 
overpayment of the death pension benefits.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income.

5.  Collection of that indebtedness would not defeat the 
purpose of the death pension benefit program, or otherwise be 
inequitable. 


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits, in 
the amount of $22,453.00, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004), which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  However, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) in Barger held that the VCAA, with its expanded 
duties, is not applicable to cases involving waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).

The appellant does not dispute the creation of the 
overpayment.  Rather, she asserts that she is entitled to a 
waiver of the overpayment because of the financial hardship 
that would result if the debt were not waived.  The Board's 
November 2003 decision determined that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  Subsequently, the 
Committee on Waivers and Compromises (the Committee), in a 
December 2004 decision, determined that recovery of the 
overpayment of VA death pension benefits in the calculated 
amount of $22,453.00 would not be against equity and good 
conscience.  The Board must now consider that question.

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  All listed elements of equity and good 
conscience must be considered in a waiver decision.  See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

Here, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  Clearly, the appellant was in the best position to 
know whether she was receiving additional income or not.  

The record shows that the RO granted the appellant VA pension 
benefits for her dependent child beginning in September 1996.  
These benefits were to terminate in November 1996 on the 
dependent's 18th birthday.  In January 1997, the appellant 
requested that she be considered for "full widow's pension" 
based on proposed termination of the dependent's Social 
Security income effective July 1997.

In August 1997, the appellant was informed that she was 
approved for continued entitlement to pension based on income 
reported on her Eligibility Verification Report (EVR) 
submitted in June 1997.  Attached to the award document was 
notification that she was to immediately report to VA any 
change in income, net worth, marital or dependency status.

In March 2001, the RO informed the appellant that she was in 
receipt of unreported income for calendar year 1998.  In 
August 2001, the RO informed the appellant that it proposed 
to terminate her pension effective February 1, 1998, based on 
income received from an Income Verification Match (IVM).  In 
November 2001, the appellant was informed that action had 
been taken to retroactively terminate her pension account.

In December 2001, the Debt Management Center informed the 
appellant that an overpayment in the amount of $22,453.00 had 
been created in her pension account. In February 2002, the 
appellant submitted a request for waiver of the overpayment.

In its March 2002 decision on the request for waiver, the 
Committee stated that an overpayment of $22,453.00 had been 
created as a result of the appellant's failure to report 
income beginning in 1998.

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2003).

In this case, the overpayment was created when the appellant 
failed to report her receipt of income beginning in 1998.  
Following the regulatory guidelines, the RO notified the 
appellant of the proposal to terminate her pension benefits 
in light of this income.  Subsequently, adverse action, 
termination of pension, was taken, effective from February 1, 
1998, resulting in an overpayment of $22,453.00.

In her hearing before the undersigned, the appellant asserted 
that she was not aware that money paid through a federal 
housing program toward the rent on a house she owned would 
constitute income.  Nor was she aware that interest paid on 
bank accounts should be reported as income notwithstanding 
her expenses paid.  Additionally, she was not aware that 
income received by her mother, with whom she lived, counted 
toward her income.  The appellant contended that the language 
barrier contributed to her confusion in these matters; her 
daughter provided supporting testimony on these points.

The Board notes that the Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385, Morris (John) v. 
Derwinski, 1 Vet. App. 260, 265 (1991).

The record clearly shows that the appellant failed to inform 
VA of her sources of income.  There is no evidence that the 
overpayment was the fault of VA in any degree.  The appellant 
was at fault in that she was notified of her responsibility 
to inform VA of any additional income, from any source, and 
she did not do so.  VA has absorbed a loss in this 
transaction.  Since the appellant created the circumstances 
leading to the overpayment in the first place, she should 
bear the burden of its repayment.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the appellant was paid death pension 
benefits at the no income rate even though she was receiving 
income from the sources noted above.

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant as she was erroneously paid 
death pension benefits to which she was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record received in 
July 2004.  At that time, she reported monthly expenses of 
approximately $740.00, which included $160.00 per month for 
car maintenance.  She listed approximately $1,155.00 in 
monthly debts.  She listed no income, but noted assets of 
approximately $51,000.00, including an individual retirement 
account of $15,000.00, and three late model vehicles.

Although the appellant demonstrates some financial hardship 
when considering her lack of reported income, she has not 
supplied evidence which would suggest that her indebtedness 
to the Government should not be afforded the same 
consideration and attention she provides to her other 
obligations, including current credit card balances.  
Additionally, given that the appellant has listed three 
vehicles as assets, two of which are noted as year 2003 
models that were not listed on the previous Financial Status 
Report dated in February 2002, it is apparent that requiring 
her to adhere to a repayment schedule to reimburse the 
government would not deprive the appellant or her family of 
basic necessities.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  The degree of financial hardship is not 
shown to be severe, the overpayment is the fault of the 
appellant and not the fault of VA, and the appellant would be 
unjustly enriched if she were allowed to keep death pension 
benefits to which she was not entitled.  In essence, the 
elements of equity and good conscience are not in the 
appellant's favor.


ORDER

Entitlement to waiver of recovery of overpayment of VA death 
pension benefits in the amount of $22,453.00 is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


